NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                       No. 17-3381


                                 Keisha Marie Sutherland,

                                                           Appellant
                                            v.

                               Commissioner Social Security

                  On Appeal from the United States District Court
                             for the District of Delaware
                         (District Court No.: 1-16-cv-00184)
                  District Court Judge: Honorable Leonard P. Stark



                                  Argued on July 1, 2019


                             (Opinion filed September 27, 2019)


              Before: McKEE, PORTER and RENDELL, Circuit Judges

Benjamin R. Barnett
Dechert
2929 Arch Street
18th Floor, Cira Centre
Philadelphia, PA 19104

Jane Tomic (Argued)
University of Pennsylvania
School of Law
3400 Chestnut street
Philadelphia, PA 19104
Christopher Trueax
Pepper Hamilton
3000 Two Logan Square
18th and Arch Streets
Philadelphia, PA 19103

                     Counsel for Appellant

Heather Benderson
Gregg W. Marsano (Argued)
Social Security Administration
Office of General Counsel SSA/PGC/ Region III
300 Spring Garden Street
6th Floor
P. O. Box 41777
Philadelphia, PA 19123

                     Counsel for Appellee


                                      ____________

                                      O P I N I O N*
                                      ____________


RENDELL, Circuit Judge,

       Keisha Sutherland was diagnosed with bipolar disorder in 2007. She twice

applied for social security benefits—once in 2007 and once in 2010. The petitions were

eventually consolidated, and the Social Security Administration denied her application.

After a review of the record, focusing specifically on the closed period beginning in 2007




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
through November 2008, we conclude that the Administration’s decision is supported by

substantial evidence. We will thus affirm.

                                             I.

       In July 2007, Sutherland was hospitalized after the police found her wandering

outside her home, incoherent and partially clothed.1 After she was discharged,

Sutherland began psychiatric treatment with Dr. Habibah E. Mosley. Dr. Mosley

diagnosed Sutherland with bipolar disorder and assessed her a Global Assessment of

Functioning (“GAF”) score of 50, which suggests “serious impairment in social,

occupational, or school functioning (e.g., no friends, unable to keep a job).” J.A. 30

(quoting Diagnostic and Statistical Manual of Mental Disorders (DSM-IV-TR) 34 (4th

Ed. 2000)). Dr. Mosley prescribed medication to treat Sutherland’s symptoms.

Sutherland subsequently applied for social security disability benefits and supplemental

security income.

       As a result of the application, Dr. Frederick Kurz conducted a consultative

examination of Sutherland in October 2007. Dr. Kurz concluded that Sutherland had no

express indications of depression or anxiety and assessed her a GAF score of 65,

suggesting only mild impairment. He noted that if Sutherland “consistently took her

medication,” her symptoms could be “stabilized and controlled.” J.A. 32. Dr. Douglas

Fugate, a state agency psychologist, also reviewed Sutherland’s records, but did not



1
 The facts presented and the characterizations of the physicians’ reports and opinions are
primarily taken from the two District Court opinions in this matter. See J.A. 1–21; J.A.
28–40.
                                             3
personally examine Sutherland. Dr. Fugate concluded that Sutherland had “mild

restriction of activities of daily living, moderate difficulties in maintaining concentration,

persistence, or pace, and one or two episodes of decompensation for an extended

duration.” Id. He also identified a “history of hospitalizations and noncompliance in

taking her medication,” but ultimately reached the same conclusion as Dr. Kurz and

assessed her a GAF score of 65. Id.

       Sutherland continued to see Dr. Mosley through 2008. At several points, Dr.

Mosley adjusted Sutherland’s medication dosages to properly treat her bipolar disorder.

But later that year, Sutherland suffered a relapse and reported that she stopped taking her

medication. She was again hospitalized. Following that period of hospitalization, Dr.

Mosley reported that Sutherland was “doing better” and adjusted her medication. J.A.

31. Dr. Mosley then completed a mental impairment questionnaire for the purposes of

Sutherland’s application. She concluded that Sutherland responded well to treatment,

that she was limited but satisfactory in her ability to remember work-like procedures and

maintain regular attendance, and that she was seriously limited in but not precluded from

understanding simple instructions, maintaining work routines, and performing at a

consistence pace. She further concluded that Sutherland was “moderately limited in

performing the activities of daily living; would have moderate difficulties in maintaining

social functioning and in maintaining concentration persistence, or pace; and had three,

two-week episodes of decompensation within a twelve-month period.” J.A. 31–32. She

also concluded that Sutherland is “markedly limited and unable to meet competitive

standards in accepting instructions and responding appropriately to criticism from

                                              4
supervisors, getting along with co-workers or peers without unduly distracting them or

exhibiting behavioral extremes, and dealing with normal work stress.” J.A. 31. Dr.

Mosley assessed her a GAF score of 40.

       After review of Sutherland’s application and her medical records, the ALJ

concluded that, despite her diagnosis of bipolar disorder, Sutherland had the residual

functional capacity (“RFC”) “to perform simple, unskilled light work . . . [that] required

no more than occasional interaction with supervisors, co-workers, and the general

public.” J.A. 35. The Appeals Council affirmed. On review, the United States District

Court for the District of Delaware granted Sutherland’s motion for summary judgment

and remanded for further proceedings. It determined that “the ALJ pointed to no medical

evidence that would contradict Dr. Mosley’s December 2008 conclusion that

[Sutherland’s] GAF was 40 . . . . If the conclusion was based on the ALJ’s own medical

judgment (as it appears to have been), that would be improper.” J.A. 40. Because the

ALJ “articulated no viable basis to discount Dr. Mosley’s opinion,” the District Court

remanded to the Administration to provide further explanation. J.A. 40.

       On remand, the Appeals Council instructed the ALJ to: (1) address Dr. Mosley’s

GAF scores of 40 and 50 and the reasons for discrediting those opinions; (2) evaluate the

weight given to Dr. Mosley’s opinion, and whether contradictory medical evidence

exists; and (3) further evaluate the GAF scores. The Appeals Council also instructed that,

if warranted, the ALJ should update the medical evidence on the record, further consider

Sutherland’s RFC, and obtain supplemental evidence from a vocational expert. At the

time of the remand, Sutherland had a second ongoing application for disability benefits

                                             5
beginning in 2009. That was consolidated with the original petition and remanded to the

ALJ to review Sutherland’s claim from 2007 through 2014. The closed period of the

initial application from 2007 through the hospitalization in November 2008, however,

was of particular importance on remand.

       After a hearing and testimony from Sutherland, the ALJ denied the consolidated

application. It first evaluated Dr. Mosley’s opinion of disability and declined to give it

controlling weight. First, there were virtually no treatment records from Dr. Mosley.

Thus, Dr. Mosley’s opinion lacked corroborating outpatient records to confirm the

treatment relationship between Dr. Mosley and Sutherland. Specifically, the ALJ only

had from Dr. Mosley an August 2007 psychological evaluation, prescriptions from 2007

and 2008, the November 20, 2008 treatment notes, and the December 2008 medical

questionnaire. The notes from August 2007 document a perfect score on a mini-mental

status examination. The notes from the November 2008 examination, which immediately

preceded the issuance of Dr. Mosley’s disability opinion, recorded that she was doing

better after the hospitalization and had a clear and organized thought process, an

appropriate affect, and no delusions or hallucinations. While Sutherland’s attention and

concentration were impaired, her mental status during the periods of hospitalization

improved when she resumed medication. This was also weighed against the 2007 Dr.

Kurz report, which found no mental status deficiencies and only mild limitations in

understanding simple instructions.

       As to Dr. Mosley’s assessment of a GAF score of 40, the ALJ concluded that it

should be given some weight as of November 2008 because Sutherland had recently been

                                             6
discharged from inpatient treatment. And although during this period she received GAF

scores of 15 and 14, those scores were likely reasonable as they were assessed during her

November 2008 hospitalization. The ALJ further noted that the GAF score of 14 may be

a clerical error, because the hospital would not have given Sutherland a lower score than

her initial score when it also discharged her as stable.

       Because the appeal was consolidated, the ALJ considered additional medical

evidence from 2010 to 2014. Dr. De Yanez treated Sutherland and assessed her a GAF

score of 65 in 2011, and 60 in 2012. On a medical questionnaire form, Dr. De Yanez

concluded that Sutherland’s bipolar disorder could be managed with medication. Dr. De

Yanez’s outlook for Sutherland was more positive than others, concluding that

Sutherland had the ability to respond to detailed instructions and perform complex tasks.

The ALJ credited Dr. De Yanez’s assessment in part but concluded that Sutherland is

more limited than Dr. De Yanez found.

       Sutherland’s most recent treating physicians, Dr. Dupree and therapist Roberts,

treated Sutherland beginning in 2012. In a 2014 medical questionnaire, they concluded

that Sutherland is unable to work on a full-time basis, keep a schedule, follow verbal and

written instructions, and participate in work even with accommodations or modifications.

They further noted that Sutherland is unable to work due to the severity of her episodes.

The ALJ, after detailing the treatment notes in the record from Dr. Dupree and Roberts,

rejected their conclusion because the record did not support the finding that Sutherland

could not work in any capacity or that she had suffered from severe episodes since her

November 2008 hospitalization. As a result, the ALJ denied the applications for benefits

                                              7
because Sutherland has the ability to perform unskilled work activity with additional

limitations.

       The Appeals Council affirmed, and Sutherland again petitioned for review in the

District Court. It granted summary judgment in favor of the Administration. Sutherland

subsequently appealed.

                                             II.2

       The Administration reviews applications for disability benefits by conducting a

five-step sequential analysis. First, it determines whether the claimant is engaged in

substantial gainful activity. See Brewster v. Heckler, 786 F.2d 581, 583 (3d Cir. 1986).

If the claimant is not, it then determines whether the claimant is suffering from a severe

impairment or a combination of impairments that is severe. Id. It then reviews a list of

impairments that automatically preclude any gainful work. Id. at 583–84. If the

claimant’s impairment is not on the list, it then determines whether the claimant retains

the RFC to perform past relevant work, i.e., “that which [the] individual is still able to do

despite the limitations caused by his or her impairment(s).” Fargnoli v. Massanari, 247
F.3d 34, 40 (3d Cir. 2001) (quoting Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112,

121 (3d Cir. 2000)). And if he or she cannot return to past work, it then determines

whether the impairment precludes adjustment to any available work. See Brewster, 786




2
  The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have
jurisdiction over the District Court’s final order pursuant to 28 U.S.C. § 1291.
8
F.2d at 584. If the claimant is unable to adjust to any available work, they are entitled to

benefits.

       We review the Administration’s final decision under the same standard the District

Court applied: substantial evidence. We ask if the decision is supported by “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 565 (1988)). Substantial evidence requires “more than a

[mere] scintilla” but may be less than a preponderance of the evidence. Tri-state Truck

Serv. Inc. v. NLRB, 616 F.2d 65, 69 (3d Cir. 1980) (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). We do not “weigh the evidence or substitute [our]

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d

Cir. 1992). “A single piece of evidence will not satisfy the substantiality test if the

[Commissioner] ignores, or fails to resolve, a conflict created by countervailing evidence.

Nor is evidence substantial if it is overwhelmed by other evidence—particularly certain

types of evidence (e.g., that offered by treating physicians)—or if it really constitutes not

evidence but mere conclusion.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).

                                             III.

       A. The ALJ’s decision is supported by substantial evidence.

       Sutherland urges that the Administration’s decision is not supported by substantial

evidence and that we should award her benefits. She specifically points to the closed

period of the original application, i.e., the 2007–2008 period of disability between the

initial application and the subsequent 2009 ALJ decision. Sutherland argues that the ALJ

                                              9
improperly discredited Dr. Mosley’s opinion in this time period. She argues that the ALJ

relied on later-in-time evidence to conclude that Sutherland had the RFC to work.

Specifically, she argues the ALJ relied on the mental impairment questionnaire of Dr. De

Yanez to discredit Dr. Mosley’s 2008 questionnaire. The only medical evidence that

could contradict Dr. Mosley’s opinion, she argues, is the consultative examination by Dr.

Kurz and the record review by Dr. Fugate. Sutherland believes these submissions cannot

trump Dr. Mosley’s findings. See Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (“A

cardinal principle guiding disability eligibility determinations is that the ALJ accord

treating physicians’ reports great weight, especially when their opinions reflect expert

judgment based on a continuing observation of the patient’s condition over a prolonged

period of time.” (internal quotation marks omitted)).

       Sutherland principally relies on our decision in Morales. There, the claimant had

Dependent Personality Disorder and a history of drug and alcohol abuse. Id. at 312–13.

A treating physician concluded that Morales had an “impaired ability to concentrate,

perform activities within a schedule, make decisions, be aware of normal hazards, and

function when under stress or change.” Id. at 313. His long-time treating physician, Dr.

Erro, further concluded that “his ability to deal with work stresses, behave in an

emotionally stable manner, relate predictably in social situations, and demonstrate

reliability is . . . ‘poor or none.’” Id. at 315. The treatment records corroborated that

conclusion. Id. Another physician noted that Morales appeared to be intentionally

obstructive and purposefully answered questions incorrectly. Id. at 314. A non-

examining psychologist, lacking some of the other medical reports, reached a contrary

                                             10
conclusion: Morales is not significantly limited and can “remember locations and work-

like procedures, understand and remember simple instructions, ask simple questions or

request assistance, maintain socially appropriate behavior, take normal precautions, and

use public transportation.” Id. at 314. Despite the weight of evidence in one direction,

the ALJ relied on the non-examining physician’s report and discredited the treating

physician’s report “based on his personal observations of Morales at the administrative

hearing, the evidence in the record of malingering, and notations in Dr. Erro’s treatment

notes that Morales was stable and well controlled with medication.” Id. at 317. We

concluded that the ALJ’s decision lacked substantial evidence because it relied on the

non-treating examiner’s conclusion and its own opinion, without properly discrediting the

weight of evidence suggesting the claimant was disabled. See id. at 319 (“Shorn of its

rhetoric, this determination rests solely on a rejection of medically-credited

symptomatology and opinion, the ALJ’s personal observations and speculation, and the

testimony of a non-examining vocational expert[.]”).

       The evidence on the record here does not warrant the same conclusion. Unlike in

Morales, Dr. Kurz’s consultative examination included a personal examination of

Sutherland. Contra id. at 319 (emphasizing the ALJ’s reliance on a non-examining

physician’s report). As part of the examination, Dr. Kurz completed an identical medical

impairment questionnaire as Dr. Mosley and concluded that Sutherland had only mild

limitations in understanding simple instructions and performing tasks. While it is true

that “[a] cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians great weight,” the ALJ still “may choose whom to credit but

                                             11
‘cannot reject evidence for no reason or the wrong reason.’” Id. at 317 (quoting Plummer

v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). In addition to placing due weight on Dr.

Kurz’s examination, the ALJ gave multiple sound reasons to discredit Dr. Mosley’s

opinion: (1) There are no outpatient records from Dr. Mosley to confirm her treatment

relationship; (2) Dr. Mosley did not record any deficiencies after Sutherland’s

hospitalization in November 2008 before completing the medical questionnaire; (3) She

performed well on the mini-mental status examination in August 2007; and (4)

Sutherland saw improvement after hospitalization when medication resumed. Unlike

Morales, the ALJ here did not speculate regarding the reasons for claimant’s alleged

disability, but rather relied upon evidence in the record to conclude that Sutherland is not

disabled.3

       Sutherland also argues that the ALJ failed to consider enumerated factors when

concluding that Dr. Mosley’s opinion should not receive controlling weight. See 20

C.F.R. § 404.1527(c) (setting out factors). Under the regulations, the ALJ should

“consider all of the following factors in deciding the weight [to] give to any medical

opinion”: (1) examining relationship; (2) treatment relationship including length of

treatment and nature and extent of the treatment; (3) supportability of the evidence; (4)

consistency with other evidence; (5) specialization of the professional; and (6) other



3
 Sutherland argues that the ALJ inappropriately relied on later-in-time evidence, namely
Dr. De Yanez’s report in 2011 that assessed a GAF score of 65, to discredit Dr. Mosley’s
opinion. Although the ALJ references Dr. De Yanez’s report when discussing Dr.
Mosley’s opinion, even without her report, the ALJ offered substantial evidence to
conclude that Dr. Mosley’s opinion should not receive controlling weight.
                                             12
factors brought to the attention of the ALJ. Id. at § 404.1527(c)(1)–(6). Although the

ALJ did not specifically identify each factor, all relevant factors were considered

throughout the lengthy, detailed opinion. See Massanari, 247 F.3d at 42 (“Although we

do not expect the ALJ to make reference to every relevant treatment note in a case . . . we

do expect the ALJ, as the factfinder, to consider and evaluate the medical evidence in the

record consistent with his responsibilities under the regulations and case law.”). Here,

the ALJ conducted a thorough examination of the record and appropriately considered the

relevant factors.

       Sutherland also argues that the ALJ failed to appropriately consider the low GAF

scores during the November 2008 hospitalization and relied on speculative inferences in

dismissing them. To the contrary, the ALJ thoroughly considered the scores. It noted

that the low GAF scores accurately reflect the time period during and immediately after

hospitalization, but do not extend to later time periods. It further dismissed GAF scores,

in general, as an unreliable indicator of a claimant’s overall disability status and noted

that the Diagnostic and Statistical Manual has since ceased use of GAF scores. And

when addressing the particularly low GAF score of 14, it concluded that this may have

been a clerical error. Far from a speculative inference, that conclusion is supported by

substantial evidence because it is unlikely the hospital would have discharged Sutherland

if they also concluded she had a lower GAF score than when admitted. It nonetheless

credited the low GAF scores as reasonable for the limited time period when Mosley was

hospitalized and in need of medical care. Taken together, the ALJ supported its decision



                                             13
to credit the low GAF scores for a limited time period and dismiss the scores as indicative

of Sutherland’s overall RFC with substantial evidence.

       Finally, Sutherland argues that the ALJ inappropriately relied on the fact that

Sutherland is stable when compliant with her medication. See Brownawell v. Comm’r of

Soc. Sec., 554 F.3d 352, 356 (3d Cir. 2008) (“[A] doctor’s observation that a patient is

‘stable and well controlled with medication during treatment does not [necessarily]

support the medical conclusion that [the patient] can return to work.’” (quoting Morales,
225 F.3d at 319)). But in Brownawell, the ALJ’s reliance on the physician’s treatment

note that Brownawell’s symptoms were stable with medication went against that

physician’s ultimate conclusion that Brownawell is disabled. See id. at 355 (“It is clear

that Brownawell’s treating physician considered her to be disabled.”). Here, both Dr.

Kurz and Dr. De Yanez’s observations that, when compliant, Sutherland’s bipolar

disorder can be controlled, coincide with conclusions that Sutherland has the capacity to

work. Thus the ALJ’s conclusion that Sutherland can return to work, even though it may

require medical compliance, is supported by substantial evidence.

       As for the 2009 to 2014 period of alleged disability, the ALJ’s conclusion that

Sutherland was not disabled is also supported by substantial evidence. Dr. De Yanez

treated Sutherland from 2010 to 2012. In 2011, Dr. De Yanez assessed Sutherland a

GAF score of 65, and consistently reported in her treatment notes that Sutherland was

doing well. In 2012, Dr. De Yanez completed a medical impairment questionnaire and

concluded that Sutherland was unlimited or very good in her ability to remember work-

like procedure, carry out simple instructions, and maintain regular attendance. She noted

                                            14
that Sutherland was limited but satisfactory in her ability to remember and carry out

detailed instructions. She concluded that her impairments would not cause her to be

absent from work. Although Dr. De Yanez provided the most positive outlook for

Sutherland, the ALJ moderated Dr. De Yanez’s conclusions, giving considerable weight

to her conclusion that Sutherland can follow simple instructions, but rejecting the opinion

that the claimant can perform more complex tasks. That conclusion was based on the

treatment records, as well as the opinions of the other treating physicians.

       As for Dr. Dupree and Roberts, the ALJ also rejected their conclusion that

Sutherland could not return to work in any capacity, in part due to the severity of her

episodes. The ALJ reasonably concluded, after detailing Dr. Dupree and Roberts’

treatment notes, that, despite several periods of medical noncompliance, there is minimal

evidence of severe episodes or relapses since Sutherland’s 2008 hospitalization. The

ALJ’s decision that those periods of medical non-compliance do not amount to work-

precluding episodes is supported by substantial evidence when considering the other

opinions and evidence in the record.

       B. Remand is inappropriate, as the record contains sufficient medical

          documentation to determine Sutherland’s disability status.

       Sutherland argues that the ALJ failed to update the medical record on remand with

sufficient evidence to make a disability determination. See Ferguson v. Schweiker, 765
F.2d 31, 36 n.4 (3d Cir. 1985) (“Thus, in an SSI case, if there is insufficient medical

documentation or if the medical documentation is unclear, it is incumbent upon the

Secretary to secure any additional evidence needed to make a sound determination.”).

                                             15
But here, the medical evidence is more than sufficient to make a disability determination,

including documentation from several treating and non-treating physicians, as well as

testimony from Sutherland at multiple hearings.4 Thus, the ALJ did not err in denying

disability status based on the record before it.

                                              IV

       We will affirm the District Court’s order granting Summary Judgment because the

ALJ’s conclusion that Sutherland is not disabled is supported by substantial evidence.




4
 Sutherland notes that the record only includes Dr. Mosley’s prescriptions from 2007 to
2008, and not the corresponding treatment notes. While those may be helpful to a
determination, the record was sufficient for the ALJ to make a determination of disability
without them.
                                              16
McKee, Circuit Judge, Dissenting.

       I cannot agree that the ALJ’s decision to deny Ms.

Sutherland disability benefits is supported by substantial

evidence, and I therefore must respectfully dissent from my

colleagues’ decision to affirm the ALJ’s ruling.

       The ALJ not only rejected the conclusions of Ms.

Sutherland’s treating physicians, Dr. Mosley and Dr. Dupree,

he also ignored the conclusion of Sutherland’s therapist, Ms.

Roberts. Those heath care professionals had the opportunity to

observe Sutherland over a protracted period while she was

compliant and taking her medication, as well as during those

periods when she was either not taking her medication or when

her symptoms were not adequately addressed by her

medication.    All three of those healthcare professionals

concluded that Sutherland’s bipolar disorder with psychotic

features prevented her from working. Moreover, their

assessment is consistent with, and confirmed by, the objective

metric of her GAF scores.

       The ALJ’s decision to the contrary failed to give




                               1
the treating physicians’ medical conclusions the “great weight”

required by our precedent, particularly in mental health cases.

See Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).

       Instead, the ALJ based his decision on his own review

of the medical evidence and reliance on the statements of a

non-treating physician who evaluated Ms. Sutherland at one

moment in time. Most egregiously, however, the ALJ even

interjected his own speculative conclusion that Sutherland’s

GAF score of 14—indicating gross impairment—could be

attributed to a clerical error. That conclusion is not based upon

any testimony of any health care professional; it is based only

upon the ALJ’s rank speculation.

       In Morales, we reaffirmed the principle that when an

ALJ rejects a treating physician’s conclusion, the ALJ “may

not make speculative inferences from medical reports” or

substitute the ALJ’s “own credibility judgments, speculation,

or lay opinion.” Id. Yet, that is precisely what this ALJ did.

The ALJ’s supposition that a possible clerical error accounts

for evidence inconvenient to his conclusion is precisely the

kind of speculative inference that Morales prohibits.

       My colleagues’ contrary conclusion relies upon the

opinions   of   Dr.   Kurz—a       non-treating   physician   or

                               2
“consultative psychologist”—and Dr. Yanez. But that is

inconsistent with our caution in Brownawell v. Comm’r Soc.

Sec., 554 F.3d 352, 356 (3d Cir. 2008) (citing Morales, 225
F.3d at 319). There, we explained that stability on medication

does not necessarily support a medical conclusion that the

claimant can return to work.

       I therefore believe we should reverse the District

Court’s order affirming the ALJ’s denial of disability benefits,

and instead direct that court to award benefits that she is clearly

entitled to on this record. This administrative record has been

fully developed and there is substantial evidence that

Sutherland is disabled and entitled to benefits. See id. at 357-

58. “[T]he disability determination process has been delayed

due to factors beyond the claimant’s control.” Id. at 358. Ms.

Sutherland has waited nearly 12 years for her claims to be

adjudicated. There is no good reason to make her wait any

longer.




                                3